DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2021 has been entered.
In the amendment dated 8/5/2021, the following has occurred: Claims 2 and 3 have been amended.
Claims 2-29 are pending and are examined herein.
Allowable Subject Matter
Claims 2-29 allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to require wherein the battery separator “has a thickness greater than about 1 mm when loaded to a force of 20kPa.” A review of the previously cited Zguris shows that the it only appears to disclose separators less than that thickness (see Figs. 4-9 and Table 2). That document was cited for teaching several ranges for variables like density, mean pore size, grammage, specific surface area, and composition (i.e. glass fibers, thickness of glass fibers, etc.). Although thicknesses for separators up to 5 mm when dry (see previously cited Wertz at para 0248) were known, increasing the thickness will affect the grammage (a per unit area value), and there is no specific motivation in the prior art for choosing thicknesses of over 1 mm when loaded to a force of 20 kPa (suggesting dry, unloaded thicknesses of nearly 2mm based on Figs. 4-6 in Zguris, which show thicknesses dropping by half or more under loads of 20 kPa), especially when combined with the claimed filling time and inequality relating mean pore . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723